        Case 3:17-cv-00583-JCH Document 76 Filed 03/07/19 Page 1 of 3




            UIIIITED STATES DISTRICT COURT
                DISTRICT OF CONNECTICUT


CORALYS NEGRON ET AL

v.                               CASE NO. 3:17-CV-00583 JCH


PATRIOT AUTO SALES, LLC, ET AL

                                     March 7,2A19

                         MOTION IN LIMINE

The Defendant Jason winer hereby moves this Gourt to preclude

admission of listed Plaintiffs' exhibit 8 in the parties Joint Trial

Memorandum, Exhibit      I refers to an lnvoice of Dan Perkins Subaru
lnc. whieh purportedly shows the Eoil feedline leaking oiln the engine

making a knoeking noise, leaking struts that need replacement, air

conditioning making noisesD of the vehicle that is subiect of the case

at bar. The date of the invoiee is November 3O, 2o1fi,.


The relevant inquiry in the case at bar is whether the subject vehicle

had   a defective engine at the time of sale pursuant to Gonnecticut
General Statutes Sections 42a-2-314, breach of lmplied Warranty of

Merchantability and 42a-2-313n breach of Express WarranQr. The date
       Case 3:17-cv-00583-JCH Document 76 Filed 03/07/19 Page 2 of 3




of sale of the subject vehicle was october 2Tr 2016. The invoice

listed as Plaintiffs exhibit 8 does not specify or detail that the subject

vehicle had a defective engine at the date of sale of October 27r        2A16.

and thus is not relevant evidence per Federal Rule of Evidence 4O1.


wherefore, The Defendant Jason Winer respectfully requests this

Gourt to exclude Plaintiffs exhihit   I   as listed in the Joint Trial

Memorandum.




Defendant Jason Winer

ev    E--fr.r'€*
     Lauren Winer  Beckn Esq.
     3O Ferry Boulevard Unit 2
     Stratford, Connecticut 06615
     P- 203-870,-8.254
     F- 203-306-3275
     Email: Laurenbec@aol.com
     Fed Bar no. ct 292AIB




                                      2
       Case 3:17-cv-00583-JCH Document 76 Filed 03/07/19 Page 3 of 3




GERTIFIGATION OF SERVICE

I hereby certifyr that on March   r, zoig   a copy of the foregoing was

filed electronically and served by mail on anyone unable to aecept

electronic filing. ilotiee of this filing will be sent

by operation of the Gourtts electronic filing system.




                      4**fr-/4-
                     Lauren Winer Beck
